Title: From George Washington to Anne-César, chevalier de La Luzerne, 28 April 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Newburgh April 28th 1782
                        
                        I received with much gratitude the remembrances, and compliments of the principal Officers of the French Army
                            in Virginia; and thank your Excellency for the trouble of being the bearer of them to me, and, the letter from Count
                            Rochambeau.
                        With equal sensiblity and pleasure, I received, and do now acknowledge, my obligation to your Excellency, for
                            the communication from your Court; which tho’ not decisive, are nevertheless important. The late instance of their
                            generous aid, hinted at by your Excellency and particularized by Mr Morris, is one, among a variety of important
                            considerations, which ought to bind America to France in bonds of indelible friendship & gratitude—never, I hope,
                            to be broken asunder. 
                        Induced by that entire confidence which I repose in your Excellency—and a full conviction that a Nation,
                            which combines her force with ours for purposes, of all others, most interesting to humanity, ought not to be deficient of
                            any information I can give, to point objects to means; that an accordance of them may be inseperable; I shall, without
                            hesitation, give you the state of our present force, and my ideas of the increase of it by Recruits, from the best view of
                            it which lyes before me. It can scarcely be necessary to inform your Excellency, that our Military establishment for the
                            present year consists of 4 Regts of Artillery, 4 legionary and 2 partisan Corps, and 50 Regts of Infantry; besides the
                            Corps of Invalids—Or, that Congress have called, in pointed terms upon each State to compleat its Regiments to the
                            Establishment, the agregate of which, if complied with, would amount to 34,308 Men, exclusive of Commissioned Officers,
                            Sergeants & Music—Hazens Regiment and the Corps of Invalids. Of this force, 1 Legionary Corps, 2 Regiments of
                            Artillery, & 22 of Infantry; besides Hazens Regiment & the Invalids; compose the Northern Army—but as
                            Hazens Regiment is fostered by no State, discouraged from Recruiting by all, and without funds if the case was otherwise,
                            it must soon dwindle to nothing—being now very weak.
                        The present totallity of the Rank & File, exclusive of Sergeants, of those
                            Regiments which compose the Northern Army, amounts to 9,146; from this number the Sick—Men in different branches of the
                            Staff department—and such as are employe’d on other extra duties (which the peculiarity of our circumstances compells me
                            to furnish from the Army) being deducted, will reduce the efficient operating force of these Corps to 7,553 Rank &
                            File. And I should be uncandid if I was not to acknowledge, that I do not expect it will be encreased by Recruits, in the
                            course of the Campaign, to more than 10,000 fit for duty in the Field.
                        This Sir, in my opinion, will be the full amount of the established Regiments of the States East of
                            Pennsylvania.
                        To ascertain the number of Militia which may be assembled for occasional offensive operations, is more than I
                            can do; the general opinion is, that there will be no want of Militia for any enterprise we can have in view. Be this as
                            it may, this one thing is certain—that this class of Men are not only slow in their movements, but, undertaking to
                            judge likewise of the propriety of them in point of time, will wait till the necessity for it,
                                strikes them; which in most cases, is as injurious to the Service as inability or want of
                            inclination; Disappointment being the consequence of delay.
                        This observation I can not refrain making, because in all combined operations, especially those which may
                            depend upon the Season, or a limited period for their execution, it is of the utmost importance to be known. 
                        The inclosed return, which is a copy of the last state of the force under the orders of Major Genl Greene
                            (which has come to my hands) will give your Excellency every information in my power respecting the State, and condition
                            of that Army—which was to be augmented by the Partisan Corps of Colo. Armand, consisting of about 200 horses &
                            foot. Independent of these, there are two small Regiments at Fort Pitt—one from the State of Pennsylvania, and the other
                            from Virginia—which are included in the genral establishment of the Army, but no particular return is here had of them.
                        What measures are adopted by the States of Georgia and North and South Carolina to Recruit their Regiments, I
                            know not—Virginia marched about 400 Men the latter end of Feby for the Southern Army; and an Act of the Legislature passed
                            at their last Session, resolved to raise  Men more; but in what
                            forwardness they are, or what is to be expected from the Act, I am equally uninformed—Maryland and Pennsylvania depend
                            upon voluntary enlistments; and are proceeding very slow in the business of Recruiting; especially the latter—It is
                            impossible for me therefore to say, to what number that Army will be increased.
                        This Sir, is an accurate state of the force we have at present; and my expectation of what it may be,
                            independent of Militia.
                        The Enemy’s force from the best information I have been able to obtain of it, may stand thus.
                        At New York 
                        
                            
                                Regulars—includg their established
                                
                                Rank & file
                            
                            
                                Corps of Provencials
                                
                                9000
                            
                            
                                Militia of the City Refugees—& Independent Companies
                                
                                4000
                            
                            
                                Sailors & Marines—according to the numbr of Ships which 
                            
                            
                                may be in the Harbour—& this being uncertain, none can be 
                            
                            
                                affixed 
                            
                            
                                
                                Present Strength —
                                
                                
                                13,000
                            
                            
                                Charlestown
                                
                                
                                3300
                            
                            
                                Savanna
                                
                                
                                700
                            
                            
                                Canada
                                 —Including British, German, and
                                
                                
                                
                            
                            
                                
                                Established Provencials
                                
                                
                                5000
                            
                            
                                Penobscot
                                
                                
                                500
                            
                            
                                Hallifax
                                —and its dependencies—uncertain but say
                                
                                
                                     3500
                                
                            
                            
                                
                                
                                
                                26,000
                            
                        
                        The above estimate so far as it respects New York, Charles Town & Savanna, is, I believe, to be
                            depended upon—the force of Canada by some accounts is more, & by others less than 5000—the regular British and
                            German Troops in that Country cannot exceed 4000; but in addition to these, are the Corps of Sir Jno. Johnson &
                            others; which I am told have been considered encreased by the disaffected of this & other states, who have fled to
                            Canada. but it is to be observed, that this force, be it what it may, is employed in the occupation of Posts from Quebec
                            to Michillimakinac; & on the Lake Champlain, through an extent of not less than 7 or 800 Miles and that, all these
                            Posts are dependent upon the former for Provision & Supplies of every kind. I am less certain of the Enemy’s force
                            in Nova Scotia than elsewhere. The number here given is not from recent intelligence and may be erroneous, as their
                            Garrisons are weakened or strengthened according to circumstances. Cumberland, Windsor, Annapolis, St Johns River,
                            &c. are Posts dependent on Hallifax, & included in the 3500 Men here mentioned. 

                        If this state of matters can be satisfactory to your Excellency, or useful in the formation of any plans
                            against the common enemy, I shall be very happy in having given it.
                        Permit me now Sir, to express the high sense I have of the honor you have done me in communicating the
                            favorable opinion entertained of my conduct by the Court, & Nation of France; & to acknowledge my
                            obligations to those Officers who have inspired these sentiments. To stand well in the eyes of a Nation which I view as
                            one of the first in the World; and in the opinion of a Monarch, whom I consider as the supporter of the rights of
                            humanity; & to whom I am personally indebted for the command he has been pleased to honor me with; is highly
                            flattering to my vanity, at the same time it has a first claim to all my gratitude. It is unnecessary, I hope, to add
                            fresh assurances of the respect & esteem with which I have the honr to be, yr Excellys most Obedt & most
                            Hble Servt
                        
                            Go: Washington
                        
                    